Title: To Benjamin Franklin from Edward Penington, 14 November 1765
From: Penington, Edward
To: Franklin, Benjamin



Respected Friend Benja. Franklin Esqr.
Philada. Novr. 14th. 1765
It is now about four Years since I began to Correspond with Springett Penn respecting his Affairs in this Province during which time I have taken care to get the best Intelligence I could relative thereto, and have regularly Advised him of every thing material which has come to my knowledge; this I think deserves some recompence especially as I Acted a very disinterested Part in Advising him not to sell Pennsbury at a time when he desired me to do it, and thereby loosing a handsome Commission; this if he had come over and Enjoyed the Estate himself I should have been well Pleased with; but I have it from a Gentleman of Undoubted Credit that the Proprietor has been treating with him for the Purchase of the Manor and from his last letter to me there is reason to think he listens to the Proposal. I cannot say but such a sale would be very disagreeable to me not only as I should thereby loose a Commission which I think myself justly Entituled to, but I am well assured the Proprietor will never have spirit enough to offer him the worth of it. I am Informed by a Gentleman from Ireland that He has offered £4000 stg. for the Manor. I am well Assured notwithstanding Lands have fell considerably in Value it would sell at Publick Vendue for at least 6 or £7000 stg probably £8000 and the Purchaser run the risque of contending with the Proprietaries for the Overplus land which upon the whole I believe would be best as I think it would be disagreeable to Springett to be Engaged in such a Dispute.

Some time ago my Kinsman Inclosed me a letter which his Uncle Thomas Penn wrote him in which he was mean enough to say some disrespectful things of me with a View no doubt to prejudice Springett against me, however I beleive the Principal Objection he had against me was to speak in his own words “I had got Copys of many Warrants that could be of no use.”
Now a person capable of doing thus, may have done more; He may have represented me as a Person not fit to be trusted; If thee should have any reason to think that has been the case I request thou will be kind enough to stand my Friend so far as to satisfy my Kinsman in any manner he desires and I will give counter-security to any of thy Friends here for the Faithful Performance of the trust reposed in me before I begin to Act. If he Intends I should sell Pennsbury it will I think be best to Prevent disputes to send me another Power of Attorney which should be Executed before the Mayor of London or Dublin or before two Persons that are coming over here because the other Power was Executed before the Intail was broke.
I herewith Inclose a letter to Springett Penn which I request thou will be kind enough after Perusing it to forward him.
Should be glad thou would Assist him in case he lays claim to the Government of this Province which I Advised him to do about the time thee went over.
Thee has no doubt been some time since Informed how very disagreeable the Stamp Act is to People in general, Any Assistance thee may give in getting it repealed will be gratefully Acknowledged by thy Countrymen. I am very respectfully Thy Assured Friend
Edwd. Penington
Please to turn over.


I have now in my Possession two Draughts of Pennsbury, by one of which it appears there is 6543 Acres by the other only 5832 Acres. It would certainly be wrong to sell untill it is carefully surveyed, for People here are generally of opinion that Springett Penn has a right to the whole be the quantity what it may, notwithstanding the Proprietor intends to put him off with only 4000 Acres. I cannot but Observe that it is strange his Honour does not Propose to let His Nephew have 4005 or 6 Acres because the Deed from the first Proprietor says the tract contains 4000 Acres and Upwards.
It may not be Amiss to Inform thee that said Deed conveys the Capital Messuage or Dwelling House called Pennsbury with all the Land belonging thereto or that is Deemed reputed or taken to belong thereto being 4000 Acres and Upwards. Now the Draughts will shew what Lands belong to the Dwelling House, the Ancient People can Prove that it was considered only as one tract till of late Years the Proprietors Agents (by his orders) have called one Part Pennsbury, the other Pennsbury Manor the former to have 4000 Acres only, the latter what remains; but what is worthy of Observation there has not to this day been any such division made by an Actual survey. When I began this side I had no Intention of going thus far but the consideration of the Mean Artifices that has been practiced to cheat the Elder branch of the Penn Family makes it difficult to leave off when I get on the subject. Thy Assured Friend
Edwd. Penington


 
Addressed: To / Benja. Franklin Esqr. / in / London
